DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 (claims 1-12, 14-16 and 18) in the reply filed on 1/3/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recites the limitation "the flexible member" in lines 3-4 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that the word “member” should be changes to “membrane” in roder to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei (JP 2004293364 A – see translation provided by Examiner).
With respect to Claim 1, Takei teaches a vehicle exhaust component (Figure 4) comprising: a body (could be the outer housing of chamber #202, or the combination of the outer housing of both chamber #202 and neck #201) with an open inner cavity providing a fixed volume (vole of cavity #202); a neck (201) having one end associated with the fixed volume (202) and an opposite end associated with an exhaust gas flow path (100); a flexible membrane (10) separating the fixed volume (202) into a first chamber (portion of #202 on front side of membrane #10) and a second chamber (portion of #202 on rear side of membrane #10); and an actuator (20) to vary a tension of the flexible membrane (10) ([0034]).  
	With respect to Claim 2, Takei teaches wherein the neck (201) has a fixed length and a fixed diameter.  
	With respect to Claim 3, Takei teaches wherein the body (202) and neck (201) form a Helmholtz resonator (200) ([0051]).  
	With respect to Claim 4, Takei teaches wherein the flexible membrane (10), body (202), and neck (201) cooperate to define a first resonant frequency (i.e. resonator frequency) and a second resonant frequency (i.e. membrane vibration frequency), and wherein the actuator (20) adjusts the tension of an active portion of the flexible member (10) to vary the second resonant frequency ([0040]).  
	With respect to Claim 5, Takei teaches wherein the tension is adjusted by the actuator (20) as a function of engine speed ([0044]-[0045]).  
	With respect to Claim 7, Takei teaches wherein the fixed volume (202) has a first cross-sectional shape, and wherein an active portion of the flexible membrane (10) has a second cross-sectional shape that is the same as the first cross-sectional shape.  
	With respect to Claim 8, Takei teaches wherein the actuator (20) comprises a linear actuator ([0032]).  
	With respect to Claim 9, Takei teaches wherein the neck (201) connects the body (202) to an exhaust pipe (100) that provides the exhaust gas flow path to form a side branch resonator (200).  
	With respect to Claim 10, Takei teaches wherein the body the combination of the outer housing of both chamber #202 and neck #201) comprises a muffler (200) with an interior that includes the neck (201) and fixed volume (202).  
	With respect to Claim 14, Takei teaches a vehicle exhaust component (Figure 4) comprising: a Helmholtz resonator (200 – [0051]) having a fixed volume (202) and a neck (201) having one end associated with the fixed volume (202) and an opposite end associated with an exhaust gas flow path (100), and wherein the neck (201) has a fixed length and a fixed diameter such that the Helmholtz resonator (200) has a first resonant frequency; a flexible membrane (10) separating the fixed volume into a first chamber (portion of #202 on front side of membrane #10) and a second chamber (portion of #202 on rear side of membrane #10), and wherein the flexible member (10) is configured to vibrate to provide a second resonant frequency ([0040]); and an actuator (20) to change a tension of the flexible membrane to vary the second resonant frequency ([0039]-[0040]).
	With respect to Claim 16, Takei teaches including a fixed frame that supports an outer peripheral edge of the flexible membrane (10) relative to the Helmholtz resonator (200).  It is noted that the frame is not specified in Takei, but the device inherently includes some kind of attachment mechanism between the resonator wall and the membrane in order to mount the membrane, and the inherent attachment mechanism constitutes a fixed frame.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takei (JP 2004293364 A – see translation provided by Examiner) in view of Weltens (EP 0481450 B1).
	With respect to claim 6, Takei is relied upon for the reasons and disclosures set forth above.  Takei further teaches predicting an intake sound based on engine speed, such that the actuator includes a controller with predicted intake sound data based on engine speed, and wherein the tension is adjusted in a closed loop based on estimate intake sound data based on engine speed ([0043]).  Takei fails to teach wherein the intake sound is based on sound picked up by a microphone in the intake path.  Weltens teaches similar system having a Helmholtz resonator (6) having a natural frequency adjusted by an actuator (7), wherein the actuator includes a controller (8) and a microphone (5), and wherein the Helmholtz resonator (6) frequency (when combined with tension adjusting of Takei) in a closed loop based on input from the microphone (See translation, Page 5, paragraph beginning with “Fig. 1 shows,”).  Because Takei and Weltons teach alternative methods for acquiring and sound frequency data to send to a controller for tuning a Helmholtz resonator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Takei, with the apparatus of Weltens to provide simple substitution of know known method of acquiring sound frequency data for another, to provide the predictable result of the sound frequency data being accurate for tuning the Helmholtz resonator.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to claim 15, Takei is relied upon for the reasons and disclosures set forth above.  Takei further teaches wherein the actuator (20) comprises a linear actuator ([0032]), and wherein the tension is adjusted by the actuator as a function of engine speed ([0044]-[0045]), and predicting an intake sound based on engine speed, such that the actuator includes a controller with predicted intake sound data based on engine speed, and wherein the tension is adjusted in a closed loop based on estimate intake sound data based on engine speed ([0043]).  Takei fails to teach wherein the intake sound is based on sound picked up by a microphone in the intake path.  Weltens teaches similar system having a Helmholtz resonator (6) having a natural frequency adjusted by an actuator (7), wherein the actuator includes a controller (8) and a microphone (5), and wherein the Helmholtz resonator (6) frequency (when combined with tension adjusting of Takei) in a closed loop based on input from the microphone (See translation, Page 5, paragraph beginning with “Fig. 1 shows”).  Because Takei and Weltens teach alternative methods for acquiring and sound frequency data to send to a controller for tuning a Helmholtz resonator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Takei, with the apparatus of Weltens to provide simple substitution of know known method of acquiring sound frequency data for another, to provide the predictable result of the sound frequency data being accurate for tuning the Helmholtz resonator.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Allowable Subject Matter
Claims 11-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner notes that the 112 issue in Claim 14 must be addressed before claim 18 in independent form would in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to active Helmholtz resonators with actuated membrane are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837